951 F.2d 362
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lacey Mark SIVAK, Plaintiff-Appellant,v.Michael DENNARD;  John Traylor, Defendants-Appellees.
No. 90-35824.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 11, 1991.*Decided Dec. 24, 1991.

Before WALLACE, Chief Judge, HUG and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Sivak challenges the dismissal of his section 1983 claim against Michael Dennard, an Idaho magistrate, and John Traylor, an Idaho trial court administrator.   A court may dismiss a case brought in forma pauperis if the case is frivolous.  28 U.S.C.A. § 1915(d) (1966).   A complaint "is frivolous where it lacks an arguable basis either in law or in fact."   Neitzke v. Williams, 490 U.S. 319, 325 (1989).   This court reviews a case de novo to determine whether the complaint was frivolous under section 1915(d).   Jackson v. State of Arizona, 885 F.2d 639, 640 (9th Cir.1989).


3
Judge Dennard is immune from liability in this suit.   Unless there is a clear absence of jurisdiction, judges are absolutely immune from liability for their judicial acts.   Stump v. Sparkman, 435 U.S. 349, 356-57 (1978).   Such judicial immunity extends to magistrates.   Ryan v. Bilby, 764 F.2d 1325, 1328 n. 4 (9th Cir.1985).   Thus, since Dennard performed all of his actions at issue in his judicial capacity, he is immune from liability.


4
Traylor is also immune from liability for his performance of the alleged ministerial duties in this case.   Court administrators enjoy immunity from liability for actions that are part of their ministerial duties.   See Morrison v. Jones, 607 F.2d 1269, 1273 (9th Cir.1979), cert. denied, 445 U.S. 962 (1980).


5
Since both defendants are immune from liability in this suit, there is no basis in law or fact for this suit.   The district court's dismissal of this case was therefore proper under section 1915(d).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3